DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 1-11 is withdrawn in view of applicants’ claim amendments.  

Allowable Subject Matter
Claims 1-4, 6, 8-11, and 13-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a crystal growth apparatus in which a height of the low radiation portion is 2 times or more and 4 times or less than a distance of a perpendicular line drawn towards the heating unit from the first point as recited in the context of claim 1.  Dependent claims 2-4, 6, and 8-11 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
The prior art of record also does not teach, disclose, or reasonably suggest a crystal growth apparatus in which the height of the low radiation portion is 40% or more and 80% or less of a height of the raw material contained in the crucible as recited in the context of claim 13.  Dependent claims 14-20 are also deemed to be in condition for allowance due to their dependence on claim 13.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2012/0156122 to Taro Nishiguchi (hereinafter “Nishiguchi”).  In Fig. 2 and ¶¶[0029]-[0062] Nishiguchi teaches an embodiment of a crystal growth apparatus which includes a graphite crucible (101), a low radiation portion in the form of insulation (121), a seed (11) installed on a lid of the crucible (101), the bottom of the crucible (101) is filled with raw material (17), and a heating unit (124) is positioned outside the crucible (101).  However, Nishiguchi does not teach, disclose, or reasonably suggest that a height of the low radiation portion is 2 times or more and 4 times or less than a distance of a perpendicular line drawn towards the heating unit from the first point as recited in the context of claim 1 or that the height of the low radiation portion is 40% or more and 80% or less of a height of the raw material contained in the crucible as recited in the context of claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714